DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Satzler et al. (Patent No.: US 7,628,235 B2).  Satzler teaches a harvester comprising a track roller wherein a front wheel and rear wheel is enclosed within a track.  The track-supporting roller assembly is located on first subframe, which is composed of a pendulum with several track-supporting rollers located one behind the other in direction of travel FR of combine harvester.  The pendulum is connected with an intermediate frame such that it can pivot around a third pivot axis, intermediate frame being connected with first subframe such that it is height-adjustable around a fourth pivot axis.  A third pivot axis is located approximately in the middle between land wheels in the region of land wheels below first pivot axis and second pivot axis.
In regards to claim 1, Satzler taken either individually or in combination with other prior art fails to teach or render obvious a harvester wherein the auxiliary wheel is configured to interact with a bottom section of the at least one track so that forces to be deflected via a respective track drive into ground are deflected at least partly by the auxiliary wheel: at least one lifting unit positioned relative to each of the at least two track drives, the at least one lifting unit configured to generate a force to move the front main wheel of the respective track drive from a home position to a lifted position; and a control device configured to: determine a direction of the harvester; and automatically control, via the at least one lifting unit and based on the determined direction of the harvester, a position of the front main wheel of at least one of the at least two track drives.

In regards to claim 11, Satzler taken either individually or in combination with other prior art fails to teach or render obvious a method for processing a field using a harvester and at least one auxiliary wheel positioned between the at least two main wheels; and at least one track surrounding the at least two main wheels, wherein the auxiliary wheel is configured to interact with a bottom section of the at least one track so that forces to be deflected via a respective track drive into ground are deflected at least partly by the auxiliary wheel; determining a direction of the harvester; and automatically lifting, based on the direction of the harvester and using at least one lifting unit, a position of the front main wheel of each respective track drive from a home position to a lifted position in order to reduce contact area between the front main wheel and ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663